231 F.2d 523
R. H. JOHNSON & COMPANY, a Partnership, et al., Petitioners,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 12977.
United States Court of Appeals District of Columbia Circuit.
Argued March 9, 1956.
Decided April 5, 1956.

Mr. Milton S. Gould, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, for petitioners. Mr. James R. Browning, Washington, D. C., was on the brief for petitioners.
Mr. Arden L. Andresen, Sp. Counsel, Securities and Exchange Commission, with whom Messrs. William H. Timbers, Gen. Counsel, Securities and Exchange Commission, Thomas G. Meeker, Associate Gen. Counsel, Securities and Exchange Commission, and Ellwood L. Englander, Atty., Securities and Exchange Commission, were on the brief, for respondent.
Before WILBUR K. MILLER, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The petitioners, R. H. Johnson & Company, a partnership, R. H. Johnson & Company, Inc., and Rupert H. Johnson, seek review of an order of the Securities and Exchange Commission, entered November 16, 1955, which revoked the registrations of the partnership and corporation as brokers and dealers, and found Rupert H. Johnson was a cause of the revocation. The petitioners were found to have wilfully violated §§ 10(b) and 15(c) (1) of the Securities Exchange Act of 1934, 15 U.S.C.A. §§ 78j (b) and 78o(c) (1).


2
The voluminous record made in an exhaustive hearing amply supports the Commission's order.


3
Affirmed.